Citation Nr: 0838627	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  03-34 695A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to a rating higher than 10 percent for 
radiculopathy of the right lower extremity.  



REPRESENTATION

Veteran represented by:	National Veterans Organization 
of America, Inc.



ATTORNEY FOR THE BOARD

J. Horrigan 



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
April 1989 to February 1993.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions, dated in January 2003 and in 
June 2007, of a Department of Veterans Affairs (VA) Regional 
Office (RO).

In October 2007, the veteran submitted additional evidence, 
pertaining to the rating of radiculopathy of the right lower 
extremity without waiving the right to have the evidence 
initially considered by the RO.

In May 2008, the Board remanded the claim so that the RO 
could consider the additional evidence.  As the RO has 
complied with the Board's directive, no further action is 
necessary to comply with the Board's remand.  Stegall v. 
West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

The radiculopathy of the right lower extremity equates to 
moderate incomplete paralysis of the right sciatic nerve.   


CONCLUSION OF LAW

The criterion for a 20 percent for radiculopathy of the right 
lower extremity has been met.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2008); 38 C.F.R. § 4.123, Diagnostic Code 8520 
(2008).  



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.
The Veterans Claims Assistance Act of 2000 (VCAA).

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements include 
notice of the type of evidence needed to substantiate a 
claim, namely, evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life. Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant. Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in July 2002, in February 2007, and in June 
2007.  The VCAA notice included the type of evidence needed 
to substantiate the claim for a higher rating, namely, 
evidence indicating an increase in severity and the effect 
that worsening has on the claimant's employment and daily 
life. The veteran was notified that VA would obtain VA 
records and records of other Federal agencies, and that he 
could submit other records not in the custody of a Federal 
agency, such as private medical records, or with his 
authorization VA would obtain any such records on his behalf.  
The notice included the provisions for the effective date of 
the claim and for the degree of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008) (evidence demonstrating a worsening or 
increase in severity of a disability and the effect that 
worsening has on employment and daily life, except general 
notice of the criteria of the Diagnostic Code under which the 
claimant is rated, which consists of a specific measurement 
or test result).

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The timing defect was cured as after the RO 
provided substantial content-complying VCAA notice the claim 
was readjudicated as evidenced by the supplemental statement 
of the case, dated in May 2008. Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.)


As for the omission of the general notice of the criteria of 
the Diagnostic Code under which the claimant is rated, at 
this stage of the appeal, when the veteran already has notice 
of the rating criteria as provided in the supplemental 
statement of the case in May 2008, a reasonable person could 
be expected to understand from the notice what the criteria 
were for rating the disability and further notice of the 
exact same information would not aid in substantiating the 
claim, for these reasons the content error did not affect the 
essential fairness of the adjudication, rebutting the 
presumption of prejudicial error.  Sanders v. Nicholson, 487 
F.3d 881, 888-90 (2007). 

Also, further delay of the case to inform the veteran again 
of the pertinent rating criteria would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim. The VA has obtained VA records and 
private medical records and has afforded the veteran a VA 
examination, which is adequate for adjudicating the claim.  

As the veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist.




REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Basis

The service treatment records show that the veteran was 
injured in a vehicle accident in 1990 which resulted in a 
herniated nucleus pulposus at L5-S1.  

In a rating decision in April 1993, the RO granted service 
connection for herniated nucleus pulposus at L5-S1 and 
assigned a 20 percent rating under Diagnostic Code 5293.  

In a rating decision in June 2007, the RO granted a separate 
10 percent rating for radiculopathy of the right lower 
extremity under Diagnostic Code 8720 associated the service-
connected disc injury, effective April 25, 2007.  

On VA examination in October 2002, the straight-leg raising 
test elicited pain, but no radicular symptoms.  Motor 
strength was 5/5. The deep tendon reflexes were trace at the 
knee and ankles.  There was subjective decrease in sensation 
in the right lower extremity, but not in a distinct 
dermatonal distribution.  The pertinent finding was no 
objective evidence of lower extremity radiculopathy.  

Private medical records show that in December 2006 the 
veteran had a MRI to evaluate right leg sciatica.  The 
pertinent finding was a central disc herniation with 
compression of the right S1 nerve root.  On follow up in 
February 2007, motor strength in the lower extremities was 
5/5 and sensation was grossly intact.  The deep tendon 
reflexes were physiologic and symmetrical in the lower 
extremities and straight-leg raising was negative.  

On VA examination in April 2007, the veteran complained of 
constant pain in the lower back, radiating into the right 
buttock, and of numbness in the right foot with about one 
exacerbation a month.  On evaluation, the deep tendon 
reflexes were trace and symmetrical.  The straight-leg 
raising on the right side was positive and there was some 
very subtle weakness to dorsiflexion of the right foot.  
There was some subjective numbness on the S1 distribution of 
the nerve on the right side. 

Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various 
disabilities.38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Radiculopathy of the right lower extremity is currently rated 
10 percent under Diagnostic Code 8720.  Under either 
Diagnostic Code 8520 or 8720, the criterion for the next 
higher rating, 20 percent, is moderate incomplete paralysis 
of the sciatic nerve.  The criterion for the next higher 
rating, 40 percent, is moderately severe incomplete 
paralysis.  



Neuritis characterized by loss of reflexes, muscle atrophy, 
sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the  nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating which may be 
assigned for neuritis not characterized by organic changes 
will be that for moderate, or with sciatic nerve involvement, 
for moderately severe, incomplete paralysis.  38 C.F.R. 
§ 4.123.

Analysis

A MRI showed a central disc herniation with compression of 
the right S1 nerve root.  In February 2007, motor strength in 
the lower extremities was 5/5 and sensation was grossly 
intact.  The deep tendon reflexes were physiologic and 
symmetrical in the lower extremities and straight-leg raising 
was negative.  

On VA examination in April 2007, the veteran complained of 
constant pain in the lower back, radiating into the right 
buttock, and of numbness in the right foot with about one 
exacerbation a month.  On evaluation, the deep tendon 
reflexes were trace and symmetrical.  The straight-leg 
raising on the right side was positive and there was some 
very subtle weakness to dorsiflexion of the right foot.  
There was some subjective numbness on the S1 distribution of 
the nerve on the right side. 

Clearly, there is evidence of sciatic nerve involvement by 
MRI and by physical findings of radiating pain and weakness 
to dorsiflexion of the right foot and subjective numbness on 
the S1 distribution of the nerve on the right side, which is 
supported by adequate pathology of nerve root compression, 
which equates to a rating of 20 percent for moderate 
incomplete paralysis of the sciatic nerve under Diagnostic 
Code 8520. 

In the absence of evidence of organic changes, such as the 
loss of reflexes, muscle atrophy, and constant pain, at times 
excruciating, the criterion for the next higher rating for 
moderately severe, incomplete paralysis of the sciatic nerve 
has not been met. 


For these reasons, the appeal is granted in part, but the 
preponderance of the evidence is against a rating higher than 
20 percent and the benefit-of-the doubt standard does not 
apply in determining a rating higher than 20 percent.  
38 C.F.R. § 5107 (b).

Extraschedular Rating

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321 (b) (1) in 
the first instance, the Board is not precluded from 
considering whether the case should be referred to the 
Director of VA's Compensation and Pension Service for a 
rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for 
the service-connected disability is inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criterion.  If the criterion reasonably describes 
the veteran's disability level and symptomatology, then the 
veteran's disability picture is contemplated by the Rating 
Schedule, and the assigned schedular rating is, therefore, 
adequate and referral for an extraschedular rating is not 
required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Comparing the veteran's current disability level and 
symptomatology to the Rating Schedule, the degree of 
disability is contemplated by the Rating Schedule and the 
assigned schedule rating is, therefore, adequate and no 
referral to an extraschedular rating is required under 
38 C.F.R. § 3.321(b)(1).

                                                                         
(The Order follows on the next page.). 





ORDER

A 20 percent rating, but not higher, for radiculopathy of the 
right lower extremity is granted, subject to the law and 
regulations, governing the award of monetary benefits. 



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


